IN THE SUPREME COURT OF PENNSYLVANIA

In the Matter Of                           :   No. 2140 Disciplinary Docket No. 3
                                           :
KEVIN MARK KALLENBACH                      :   Nos. 21 and 150 DB 2013
                                           :
                                           :   Attorney Registration No. 48490
                                           :
                                           :   (Erie County)


                                        ORDER


PER CURIAM


      AND NOW, this 12th day of February, 2018, on certification by the Disciplinary

Board that Kevin Mark Kallenbach, who was suspended for a period of three months,

has filed a verified statement showing compliance with the order of suspension and

Pa.R.D.E. 217, and there being no other outstanding order of suspension or

disbarment, Kevin Mark Kallenbach is reinstated to active status. He remains subject to

a twenty-one-month period of probation with the conditions outlined in this Court’s Order

dated May 11, 2015.